Title: From Benjamin Franklin to John Ross, 22 April[–3 June 1780]
From: Franklin, Benjamin
To: Ross, John


Sir,
Passy, April 22[–June 3] 1780.
I duly received your favours of the 14th. & 17th. Instant. I am sorry to understand from you that the wollens are in such a situation as to endanger their being lost to the states: But do not see why it should be expected of me to point out a Vessel for them to be shipt in, or to approve or accept of any Contract you may make for the freight of them. The affair is yours, I never had any thing to do with it; I know nothing of it, and am quite sick of meddling as I have been too often induced to do with a kind of Business that I am utterly unacquainted with. If you like Messrs. Gourlade and Moylan’s Vessel to send them in, and approve of their Terms, but want my assistance to pay the freight, I will help you so far. Your retaining the sail cloth Linnens, &c. as a Security for the Payment of your advances, is what I suppose you have a Right to do, I am sure I have none to make any objection to it, nor Should I make any if you thought fit to keep the Cloth also. The long and fruitless attendance you mention, without receiving relief from an order of Congress which you suppose in my Possession, was not occasioned by any fault of mine, since I never gave you any Expectation of paying your Ballance and have done all in my Power that the order requir’d of me. Indeed I cannot find among the Papers any orders relating to your affairs. I wish to see a Copy of that you mention. If I remember right, it was only an Order that you should settle your Accounts with the Commissioners here, which Is done; not an order that they should pay the Ballance. I thank you for your kind offer of carrying Letters for me, and Shall trouble you with a few, one to our common worthy friend Mr. Morris, and heartily wish you a prosperous Voyage.
I am excedingly griev’d at the Discontents that you mention among the People of the alliance. Unforeseen Accidents have occasioned Delays in procuring for them their Prise-money: but the exactest Justice will be done them as soon as possible. I know not what the Manoeuvres are that you mention, which every American will ever consider as an insult offered to the united States. I am sorry to see in some of our Countrymen a Disposition in all occasions to censure and exclaim against the Conduct of this Court towards us, without being well acquainted with facts, or considering the many & substantial Benefits we have received and are continually receiving from its friendship and Good will to us.
June 3. The above was written when dated, but not sent. I now understand that the Ariel is lent us, to help in carrying our Goods, and I hope you will be able to ship your Cloths without freighting any vessel. I have received several Letters from you containing Propositions relating to the Serapis, and demanding money of me; all of which were impossible for me to comply with, and I have not answered them. I had often before assur’d you that I had not the means of complying with your demands, and I take it unkind of you that you still worry me continually with a Repetition of them. It tells me that you do not believe me. I am sorry I have so little Credit with you. My Conduct towards you, (give me leave to remind you) has been more friendly. When you had first embarrass’d your self with a Debt of 20,000 £ sterling in Europe, I interested my self with the other Commissioners, to engage their Consent to furnish you with that Sum. You had it on a Promise to replace it Soon. Instead of doing so, you made use of the fresh Credit it gave you to run in debt as much more. I have had that Tenderness for you, that I not only never dunn’d you for a Compliance with your Promise, but I never before even, hinted your Default to you; tho’ often much embarrass’d for want of the Money. And you dunn me for 20,000 £ more, as if I really owed Such a Sum to you. Yet I beg you will consider this, and Spare me for the future.
Whether you proceed to america, or stay longer here, I wish you all Success and Prosperity in your affairs being with much Esteem (tho’ put a Little out of humour) Your very sincere friend, and most obedient humble Servant
Mr. Ross.(sent June 3d. 1780)